DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 11-21 in the reply filed on February 14, 2022 is acknowledged.  Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 14, 2022.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said at least three narrow wavelength light sources" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said at least three narrow wavelength light sources" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation “comprising at least two of which narrow wavelength light sources comprise” in lines 4-5.   This limitation is indefinite as it is unclear what “at least two” is referring to in the claim and also it is unclear what single wavelength LED light source is required by the claims.  Therefore, the scope of the claims is not clear.  
Claims 16-18 recite the limitation “the first light source” in line 1 of each claim.   There is insufficient antecedent basis for these limitations in the claims.

Claims 14 and 19 are rejected for their dependency on rejected claims 13 or 15.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 11-13, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shur et al. (USPN 9,707,307 B2) (hereafter “Shur”).
	Regarding claims 11 and 21, Shur discloses an apparatus (10) for providing microbial disinfection, the apparatus comprising: 
	a power source (19) providing asynchronous, intermittent power (col. 12, lines 45-67); one or more narrow wavelength light sources (UV LED’s 12 or 312), having a narrow wavelength characteristics consistent with the spectral widths of single color LEDs (see col. 8, lines 10-30; col. 9, lines 22-58; col. 15, line 55 to col. 16, line 35), driven by the power source (19) and operating at duty cycles corresponding to the asynchronous, intermittent power; and a controller (computer system 20) operatively connected to the power source (19) and configured to provide the asynchronous, intermittent power, and driving the one or more light sources (12 or 312) to provide asynchronous, intermittent lighting at one or more narrow wavelengths to provide a sufficiently high intensity for rapid microbial disinfection process, while reducing the average energy consumption required for microbial disinfection during the microbial disinfection process by targeting multiple cellular sites along different inactivation pathways (see col. 9, lines 4-21; col. 15, line 55 to col. 16, line 35 – computer system 20 is configured for providing asynchronous intermittent power to the LED light sources (12 or 312) to provide rapid disinfection).  Shur further discloses that the controller (computer system 20) adjusts a frequency, duty cycle, and illumination sequence of said at least three narrow wavelength light sources; and an LED light source used as at least one of the narrow wavelength light sources (see col. 9, lines 4-59; col. 15, line 55 to col. 16, line 35).
	Regarding claim 12, Shur discloses that at least one of the narrow wavelength light sources (12 or 312) comprises an LED light source having a spectral width narrower than 100 nm (see col. 16, lines 15-35).
Regarding claim 13, Shur disclose that the controller (computer system 20) adjusts a frequency, duty cycle, and illumination sequence of said at least three narrow wavelength light sources; and an LED light source used as at least one of the narrow wavelength light sources (see col. 9, lines 4-59; col. 15, line 55 to col. 16, line 35).
Regarding claim 15, Shur discloses (see col. 9, lines 4-59; col. 15, line 55 to col. 16, line 35 that the controller (20) configured to adjust a frequency, duty cycle, and illumination sequence of said at least three narrow wavelength light sources (320A-320D); said one or more narrow wavelength light sources comprising at least two of which narrow wavelength light sources comprise: a single wavelength LED light source having a wavelength range from 200 nm to 410 nm and a spectral width narrower than 100 nm, a single wavelength LED light source having a wavelength range from 275 nm to 285 nm and a spectral width narrower than 100 nm, and a single wavelength LED light source having a wavelength range from 465 nm to 475 nm and a spectral width narrower than 100 nm (See col. 16, lines 15-34).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shur as applied to claims 11 and 13 above.
	Shur discloses an apparatus (10) for providing microbial disinfection as set forth above with regards to claims 11 and 13.  Shur does not appear to explicitly disclose an illumination rate and duty cycle range as claimed but does teach that the light source is an LED light emitting in the claimed wavelength rage (see col. 9, lines 22-42, col. 16, lines 15-35).   Shur also discloses that the controller (computer system 20) provides intermittent power and controls/adjusts the duty cycle of the UV lights (see col. 9, lines 4-58).   Therefore, lack a showing of unexpected results, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the duty cycle and frequency to within the claimed ranges as Shur has recognized duty cycle and frequency to be result effective variables that effect the disinfection process.  

10.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shur as applied to claim 15 above.
Shur discloses an apparatus (10) for providing microbial disinfection as set forth above with regards to claim 15.  Shur does not appear to explicitly disclose a duty cycle in the range as claimed but does teach that the light source is an LED light having a spectral width narrower than 100nm (see col. 9, lines 22-42, col. 16, lines 15-35) and that the controller (computer system 20) provides intermittent power and controls/adjusts the duty cycle of the UV lights (see col. 9, lines 4-58).   Therefore, lack a showing of unexpected results, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the duty cycle to within the claimed range for UV light in the range of 200-410nm or 275-285nm as Shur has recognized that duty cycle is a result effective variable that effect the application of UV light in these ranges during a disinfection process.  

11.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shur as applied to claim 15 above, and further in view of Gordon (US 2017/0080117 A1).
Shur is set forth above with regards to claim 15 but does not appear to disclose an LED light source having a wavelength in the near UV spectrum (405nm) or visible spectrum of 465-475nm, or a duty cycle as claimed.  
Gordon discloses (figure 32) a system for inactivating pathogens that combines germicidal UV light with near UV light (405nm), and visible light (470nm) (see paragraph [0130]-[0131]) for illuminating the area to be treated and improve the disinfection process.   The combination of lights improves disinfection process by providing aiming light for the germicidal and blue light.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to using any known disinfecting wavelengths of light such as 405nm, 470nm, 280nm,  and combinations of thereof, as taught by Gordon, in order to yield the predictable result of disinfecting the target surface and improve the disinfection process by providing visible guiding light.
Furthermore, Shur discloses that the controller (computer system 20) provides intermittent power and controls/adjusts the duty cycle of the UV lights as deemed necessary in the disinfection process (see col. 9, lines 4-58).   Therefore, lack a showing of unexpected results, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further optimize the duty cycle to within the claimed range as Shur has recognized duty cycle and to be a result effective variable that effects the disinfection process.  

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ball (US 2018/0093107 A1) – teaches use of UVA and near visible wavelengths, duty cycle, frequencies for disinfection (see claims)

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799